Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Graham on 01/26/2022.
The application has been amended as follows: 

In the Claims

Claim 1, line 2, “shaped” has been replaced by  --configured--  ;
Claim 1, line 6, “.” has been replaced by  --, and--  ;
Claim 1, after line 6, 
--wherein the seat body includes a seat shell, a lower surface of the seat shell defines a cavity opening outward through a bottom of the seat shell, and the storage unit comprises a compartment that is pivotable relative to the seat shell between a recessed position in which the compartment is disposed within the cavity and an exposed position in which the storage unit is remote from the cavity.--  has been inserted;

Claim 3, line 1, “2” has been replaced by  --1--  ;
Claim 11, line 2, “shaped” has been replaced by  --configured--  ;
Claim 11, line 2, “and” has been deleted;
Claim 11, line 3, “.” has been replaced by  --, and--  ;
Claim 11, after line 3, 
--a non-rigid restraint assembly,
wherein the seat body includes a seat shell, a lower surface of the seat shell defines a cavity opening outward through a bottom of the seat shell, the storage unit comprises a compartment that is pivotable relative to the seat shell between a recessed position in which the compartment is disposed within the cavity and an exposed position in which the storage unit is remote from the cavity, and the non-rigid restraint assembly is secured to the compartment.--  has been inserted;
Claim 12 has been canceled;
Claim 13, line 1, “12” has been replaced by  --11--  ;
Claim 19, line 1, “12” has been replaced by  --11--  ; and 
Claim 20, line 1, “12” has been replaced by  --11--  .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests a compartment pivotably supported and configured for pivotal movement into and out of a recess that opens out of a bottom of a seat shell of a 
The following references were shared with the Attorney:
US 9974396 
US 20160347210 
US 9635955 
US 20150091348 
US 7878584 
US 7798569 
US 20090066130 
US 6848746 
US 20040046429 
US 4291915.
With regard to US 2016/0347210 to Mason, the base is removably attached and it includes the compartment that we discussed and that includes elements 156 and 158 shown in Figure 16, which receive the non-rigid restraint comprising elements 152, 154.  The contour of the shell of Mason has recesses or cavities that open out through the bottom of the shell and the mating contour of the base that includes the compartment extends into the cavities.  See upwardly protruding portions of the base in Figures 2 and 5 that are received in complementary recesses in a lower surface of the shell, as can be appreciated in Figure 1 of Mason.
Shafer (US 2009/0066130) is similarly pertinent, where the downwardly 
 There are also several references that specifically show a cavity opening outward through the bottom of the shell and some of these have a compartment removably coupled to the seat shell in the cavity.  One in particular, US 7878584 to Hu, shows such a compartment that holds a non-rigid restraint.  However, the compartment is not pivotably supported for pivotal movement into and out of the cavity.    
None of the prior art provides or makes obvious all of the details now recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636